Case 1:20-cv-00067-DCJ-JPM Document 43 Filed 05/18/21 Page 1 of 1 PageID #: 1109




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION

  DR. MARIE DEMERY,                          CIVIL DOCKET NO. 1:20-CV-00067
  Plaintiff

  VERSUS                                     JUDGE DAVID C. JOSEPH

  BRIAN LITTLETON,                           MAGISTRATE JUDGE JOSEPH H.L.
  Defendant                                  PEREZ-MONTES

                                       JUDGMENT

        For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 41], noting the absence of objection thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;

        IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension to Effect

 Service of Process [Doc. No. 34] is DENIED, for failure to effect service for well more

 than one year.

        IT IS FURTHER ORDERED that this lawsuit is DISMISSED WITHOUT

 PREJUDICE for lack of personal jurisdiction and for failure to prosecute under LR

 41.3 for failure to effect service.

        THUS, DONE AND SIGNED in Chambers on this 17th day of May 2021.




                                            DAVID C. JOSEPH
                                            UNITED STATES DISTRICT JUDGE
